fcftE
                                                               T3ESTFXCJ"




                                                                           -r*—3-rfg
                                                                              1   X^1
                                                                CD


                            Ccurt                                    C^N
To The


                                f of
                               HlU day■^
             causey ftr 4V\e ^llobj'in^ reasons -U            pp

                    ^ bud: only sUbsfQiMwfe Rrael Icut^ fi Unoj l^s UsHbn s as


                              a uWivt*£d d^y^.a^ (XppelW-^Jii teei
                                                                              fe


                                                               a



                 nT4^"( auesVtfcn. m
                                                           Ccujisel Glfe is
        At                          Tv\
    cm                                                       in A^ec^Vto
                                                            :1\^ -hn We.
             -+d caLt a V
                                          "to w-Wansivi&k_LiQlTAftie>-sucl^a




                                            supp -+




             Mb                                              aTi+*
     outW'vfer alloctalHrtewak) hue teen
                                  at :          l
                                          9015,

                                                            s\
                                                                  Pro-Se.
                             cu




                                                          Cbwse
a daloj^ of'QA' leaeV one. i^sar m Vino^Tr^ a
                                                                  has too
                                                    in




                                                         xil-Uxireui ji£r order
                                              ani                   as
                                  r 5i)C-W>                              a-Viwi^


      not-                                          c>n




                                  Lupn

                                      C



                                                                                   33


//<;■ i


                       lr\oar(eei\a

   **« order A
      J3
             jpaaes, Cain^l o^ec^s -te Tost Ahdr; 4ta. «^\dtenot ^ml
              Si P^JWvf was
                        was cWTeA -Wiser! pH> \t> c\4e pnor
                       ^g             suppress,
      CCu^al or be, e^T imWialT^CirWeefc defense.Hife rmfe




                                    d4

Xroxu 'Rales of firsfelanal Cmkic^' ^ales c^^Tdevofie-fiW ih Texcs



                                    tiIUu of eyktk^^r   o    ^pf
             6uji\ -U^^ac^u Qrdl ^ta defiripKon Off ftuiddy ■taundl

                   owl G^                      C        PA         ^


        She uJas-Wi i^crV-Ac> veoi pp
                 ii                OofC; pqe«> 3co-

Ho\cS \no\-W ^eqiv/en 4o P^dloM- after lne. uJo^ Kandcvud^fel/pb^jed in


               avfcUvri-fe. fcSei



                            .UJ-

Sin




                                           -ftd-
       ial         i


                                         3..
b a£Rfm&l m 4ta jKcA- 4Ual- ov wttaess uj(Xs rcA- ^'ouM mar mode -to
     i                    W                   £ 4W lkrm and AppelW-fiViTs Known
wdwesb a^-Wanscribd <&-h> Wincj Wicuin Oh
ft^rAerk Record and again on poqe feaPu                         o

         V\eoMn\<\om^G
4o wtihe MdcHW O&*jfe ouJaTlalole, \nofcks "CLe. Ctacess m a-^ctanen-U tuay
Owi ana.
    an -error
         error Co^
               Co^ sUxpirl PcpdlarVfe cloanorrtie f^-kdKn^ 4W-a"DCre<4
           Is     ll
      recowi
                                                                                     cf
iv\fiyMA




                                                             dHridl/ fm
                                       juUU Cdxld

                                                            Counsel

                                       -k^rN OrA AW



            1W
                           and l4 £>p4




                                           , Afar,., Ill




                       t/tSBn-lCtex.                  IW3, pdrrefifi.




            i ayidksu.€>cl QCOUi+clI fir


                                                                 • MyComm.Exp.02-22-2019
                           RE1"URN
                                     j   M>P7
4th CourC of Appeals
Criminal Justice Center
300 DoSorosa
  n Antonio, Texas 78205